Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form F-10, dated March8,2010, to the use of our report dated March 25, 2009 (except for note 23 (b)-(e) which is as at February 3, 2010) relating to the consolidated financial statements of Aquiline Resources Inc. (which report expresses an unqualified opinion) for the years endedDecember 31, 2008 and 2007. We also consent to the incorporation in this Amendment No. 1 to the Registration Statement on Form F-10, dated March 8,2010, to the use of our report dated February 22, 2010 relating to the Reconciliation between Canadian and United States generally accepted accounting principles of Aquiline Resources Inc. as at and for the years ended December 31, 2008 and 2007. Dated this8th day ofMarch, 2010. /s/ MSCM LLP MSCM LLP Chartered Accountants Licensed Public Accountants Toronto, Ontario
